DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 2,920,968 to Grandy.
Regarding claim 1, Grandy discloses a ribbon of lamented items, comprising: a plurality of items (20); a first laminating layer (10); a second laminating layer (12); the plurality of items being positioned between the first laminating layer and the second laminating layer (Fig. 1); the first laminating layer including a first edge and a second edge, the first edge being parallel to the second edge (Fig. 1); the second laminating layer including a third edge and a fourth edge, the third edge being parallel to the fourth edge (Fig. 1); and a plurality of seals (16) to seal the first laminating layer to the second laminating layer, each of the plurality of seals (16) being positioned between two items (Figs. 1 and 2), each of plurality of seals having a width, the width being measured in a direction parallel to an edge of a laminating layer (Fig. 1), each of plurality of seals (16) having a length, the length being measured in a direction non-parallel to an edge of a laminating layer (Fig. 1).  Grandy discloses transverse seals (16) may be curved (column 4, lines 26-42), which meets the recitation “the plurality of seals being non-orthogonally formed between the first edge and said second edge of said first laminating layer and said third edge and said fourth edge of said second laminating layer.”
Regarding claim 2, Grandy discloses the items are frozen food products (frozen shrimp tails).
Regarding claim 3, Grandy discloses the items are food products (frozen shrimp tails).
Regarding claim 4, Grandy discloses transverse seals (16) may be curved (column 4, lines 26-42).  Insofar as curves have an apex, the curved transverse seals in the Grandy ribbon meets the recitation “a distance between a leading edge of a seal and trailing edge of a seal is greater than the width of the seal”, wherein the apex of the curved transverse seals (16) is the leading edge of the seal and the portion of the curved transverse seals intersecting the longitudinal seals (18) in the Grandy ribbon is the trailing edge of the seal.
Regarding claim 5, Grandy discloses transverse seals (16) may be curved (column 4, lines 26-42).  Insofar as curves have an apex, the curved transverse seals in the Grandy ribbon meets which meets the recitation “wherein each seal is apex shaped.”
Regarding claim 8, Grandy discloses the first edge is sealed to the third edge and the second edge is sealed to the fourth edge (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2,920,968 to Grandy and U.S. Patent No. 6,568,533 to Tanaka et al.
	Regarding claim 6, Grandy discloses the claimed invention, except that the transverse seal is curved instead of slash shaped.  Tanaka et al. shows that a slash shaped transverse seal is an equivalent structure known in the art (Figs. 8 and 12).  Therefore, because these two transverse seals were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute the curved transverse seal in Grandy for a slash shaped seal.
 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2,920,968 to Grandy and French Document No. 2 835 511 to Le Breton.
Regarding claim 7, Grandy discloses the claimed invention, except the first laminating layer being thicker than the second laminating layer.  Le Breton teaches that it is known in the art to provide a first laminating layer (3) that is thicker than a second laminating layer (4) in an analogous ribbon (machine translation page 2, lines 52-55).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention make the first laminating layer thicker than the second laminating layer in the Grandy ribbon, as in Le Breton, in order to allow the first laminating layer to be shaped.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JES F PASCUA/Primary Examiner, Art Unit 3734